United States Court of Appeals
                      For the First Circuit


No. 08-2177

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JULIO CARTAGENA,
           a/k/a Triste, a/k/a Joselín, a/k/a Charlie,
                  a/k/a Félix, a/k/a José Mejía,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
              Torruella and Stahl, Circuit Judges.


     Alan D. Rose, with whom Rose, Chinitz & Rose, was on brief for
appellant.
     Kelly Begg Lawrence, Assistant United States Attorney, with
whom Michael K. Loucks, Acting United States Attorney, were on
brief for appellee.




                         January 29, 2010
             TORRUELLA, Circuit Judge.               Defendant-Appellant Julio

Cartagena ("Cartagena") pled guilty to participation in a drug-

trafficking conspiracy involving the importation and distribution

of heroin and cocaine along the east coast, including the Greater

Boston area.        Cartagena appeals the district court's denial of

three    motions      concerning      his   suspected        involvement      in    the

conspiracy.         First, Cartagena challenges the district court's

denial of a motion to suppress evidence obtained from state and

federal wiretaps, arguing that the affidavits submitted in support

of the wiretap applications omitted material information and that

had this information been included, the wiretap applications would

have failed to satisfy the "necessity requirement" of both 18

U.S.C.   §   2518(1)(c)       and    N.Y.   Crim.    Proc.    Law     §§    700.15(4),

700.20(2)(d).       Second, Cartagena appeals the denial of his request

for a hearing under Franks v. Delaware, 438 U.S. 154 (1978).

Third, Cartagena challenges the denial of his motion to compel the

production of documents relevant to the motion to suppress, as well

as the denial of his motion for an in camera inspection of the

government agents' handwritten notes.               After careful consideration

of Cartagena's challenges, we affirm in all respects.

                                    I. Background

             A. Facts

             This    appeal    concerns     information      obtained       from   drug

trafficking     investigations          conducted       by     Drug        Enforcement


                                         -2-
Administration (DEA) agents operating in Boston, New York, and in

Bogotá, Colombia, in collaboration with the Colombian National

Police (CNP). The DEA focused its investigation on two individuals

operating on the east coast, Luis López ("López") in New York and

Cartagena in Boston.        Special Agent Sean Canavan ("Canavan") was

responsible for the investigation of López, and Special Agent Jean

Drouin    ("Drouin")    was      responsible          for    the   investigation          of

Cartagena.

              Canavan's New York investigation centered on information

regarding López and his role in the distribution of the imported

heroin to wholesalers on the eastern seaboard, including Boston.

The   DEA's    investigation        of    López      in   New    York    was      based   on

information     provided    by      a    confidential        informant,      Pablo       Báez

("Báez").      Báez worked with the DEA as a paid informant several

years earlier and had re-initiated contact with the DEA in December

2004, providing information concerning drug trafficking activity in

New York.

              In mid-May 2005, Báez began providing information about

López's   activities.         The       DEA    registered       Báez    as   an   official

"confidential     source"     on        June    8,   2005.       Báez    signed      a    DEA

Confidential Source Agreement (CSA) that authorized him to engage

in certain activities as an informant.                    On June 20, 2005, the New

York DEA, relying in part on information that Báez provided,

applied for a warrant, pursuant to the New York state wiretap


                                              -3-
statute, authorizing a wiretap on López's cellular telephone.                The

warrant was issued for a period of thirty days, commencing on

June 22, 2005.     The DEA discontinued the wiretap on July 11, 2005

because it appeared that López was using a different phone to

conduct his drug-related conversations.

           Báez continued to provide the DEA with information and

surveillance opportunities until October 11, 2005.            After that, he

ceased contact with the DEA.              On November 16, 2005, Canavan

formally deactivated Báez as a confidential source.

           While the New York DEA investigated López, Drouin and the

Boston DEA conducted their separate investigation of Cartagena,

whom   agents   believed    to   be   a   cocaine   and   heroin    dealer    in

Massachusetts.     During the course of the investigation, agents

suspected López of being Cartagena's primary heroin supplier.

Relying   in    part   on   information     obtained   from   the    New   York

investigation of López, Drouin applied for electronic surveillance

on Cartagena's cellular telephone pursuant to Title III of the

Omnibus Crime Control and Safe Streets Act of 1968.1               The wiretap


1
  Congress enacted Title III of the Omnibus Crime Control and Safe
Streets Act of 1968 with the stated purpose of "(1) protecting the
privacy of wire and oral communications, and (2) delineating on a
uniform basis the circumstances and conditions under which the
interception of wire and oral communications may be authorized."
Gelbard v. United States, 408 U.S. 41, 48 (1972)(quoting S. Rep.
No. 90-1097, at 66 (1968), as reprinted in 1968 U.S.C.C.A.N.
2153)(internal quotation marks omitted). Title III makes the use of
wiretapping or electronic surveillance by law enforcement "an
extraordinary investigative technique whose use 'is to be
distinctly the exception - not the rule.'" United States v. López,

                                      -4-
order named Cartagena, López, and several of their associates as

targets.     The warrant for Cartagena's phone was issued for the

period of September 29, 2005 to October 14, 2005.                   The only

substantive    information    included    in   the   application    that   was

derived from Báez's cooperation concerned López's role in the

conspiracy.    As of the application date, Báez had not provided the

DEA with any information that specifically concerned Cartagena.

The district court subsequently granted a wiretap for another phone

used by Cartagena and also granted wiretaps for phones used by

López.

           B. Proceedings Below

           Based on information obtained from the investigation, a

grand jury indicted Cartagena and eighteen other co-conspirators on

November 13, 2006.       Cartagena was charged with conspiracy to

distribute    heroin   and   cocaine,    maintaining    a   place   for    drug

purposes, and money laundering in violation of 21 U.S.C. § 846, 21

U.S.C. § 856(a)(1), and 18 U.S.C. § 1956(h), respectively.                  On

August 30, 2006, Cartagena's co-defendant, the former informant

Báez, filed a motion to suppress evidence gathered from New York

and federal wiretaps, arguing that the wiretap affidavit was

tainted by false and misleading statements and material omissions,


300 F.3d   46, 51 (1st Cir. 2002)(quoting United States v. Hoffman,
832 F.2d    1299, 1306 (1st Cir. 1987)).   Thus, a law enforcement
official    seeking to use electronic surveillance must meet the
specific    requirements of Title III's comprehensive regulatory
scheme.

                                   -5-
and that the Government failed to meet the "necessity requirement"

of   the    state   and   federal   statutes   because   less    intrusive

investigatory techniques were available.        18 U.S.C. § 2518(1)(c);

N.Y. Crim. Proc. Law §§ 700.15(4), 700.20(2)(d).         Báez also moved

for an evidentiary hearing pursuant to Franks v. Delaware, 438 U.S.

154 (1978), to evaluate the alleged material omissions and false

statements in the federal and state wiretaps.             Cartagena and

several other defendants joined Báez's motions.

             The district court denied the motion to suppress as to

both the state and federal wiretaps.           Regarding the New York

wiretap, the district court deemed the motion moot because the

Government stated it would not offer evidence obtained from the New

York wiretap, and further, no information obtained from that

wiretap had been used in the federal wiretap application.          United

States v. López, No. 05-10304-GAO, 2007 WL 4556904, at *2 (D. Mass.

December 12, 2007).       Turning to the federal wiretap, the district

court found that the facts set forth were "minimally adequate" to

support a necessity determination and that the wiretap applications

met the statutory requirements of § 2518(c).        Id. at *6.

             The district court briefly addressed the request for a

Franks hearing, finding that there had not been a substantial

preliminary showing that the affidavit omitted material facts

knowingly and intentionally, or with reckless disregard for the

truth.     Id.   Additionally, because none of the omitted facts would


                                    -6-
have been material to a probable cause finding, the district court

denied the request for a Franks hearing.               Id.

            Separate from, but related to, the suppression and Franks

motions, Cartagena moved to compel the production of documents

relevant to his motions to suppress on November 16, 2006.                      The

magistrate judge denied the motion holding that, because Cartagena

had not presented any evidence supporting his claim that material

facts were omitted concerning other informants' activities or the

scope of the information they could provide, the government was

permitted    to   withhold      the   documents   in    order   to   shield    the

identities of its confidential informants.               Cartagena objected to

the magistrate judge's ruling.            The district court affirmed the

magistrate judge's denial of the motion.

            On August 8, 2007, Cartagena filed another discovery

motion for in camera inspection of handwritten notes of the Special

Agents who prepared the Title III and New York wiretap affidavits.

The district court denied the motion on December 12, 2007, holding

that Cartagena's request for in camera review was not sufficiently

particularized and focused.           Following the denial of his motions,

Cartagena entered a conditional plea of guilty, reserving his right

to appeal the denial of the motions to suppress, for a Franks

hearing,    and   to   compel    discovery.       The    district    court    then

sentenced Cartagena to three consecutive 150 month terms.                     This

appeal followed.


                                        -7-
                                      II. Discussion

              A. Motion to Suppress Wiretaps

                         1. Title III Wiretap

              Cartagena challenges the sufficiency of the government's

showing of necessity pursuant to § 2518(1)(c) of Title III of the

Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C.

§ 2518.      Section 2518(1)(c) sets forth the necessity requirement.

It   requires      that    law    enforcement      officials    applying     to   use

electronic surveillance include "a full and complete statement as

to whether or not other investigative procedures have been tried

and failed or why they reasonably appear to be unlikely to succeed

if   tried    or    to    be    too   dangerous."      Id.      In   reviewing    the

government's showing of necessity, our role "is not to make a de

novo determination of sufficiency as if [we] were [the issuing

judge], but to decide if the facts set forth in the application

were minimally adequate to support the determination that was

made."    United States v. Ashley, 876 F.2d 1069, 1074 (1st Cir.

1989)(quoting United States v. Scibelli, 549 F.2d 222, 226 (1st

Cir. 1977))(internal quotation marks omitted).

              To establish necessity, the government is not required to

show     that      other       investigative      methods     have    been     wholly

unsuccessful,        United States v. Villarman-Oviedo, 325 F.3d 1, 9

(1st   Cir.     2003),     nor    must    the    government    exhaust   all   other

investigative measures before resorting to wiretapping.                        United


                                           -8-
States v. Abou-Saada, 785 F.2d 1, 11 (1st Cir. 1986); see also

López, 300 F.3d at 52.         The government is only required to show

that it has made "a reasonable, good faith effort to run the gamut

of normal investigative procedures before resorting to means so

intrusive as electronic interception of telephone calls."                  López,

300 F.3d at 52 (citing Hoffman, 832 F.2d at 1306-07).

            Turning to the affidavit, we are satisfied that the

application was "minimally adequate to support the determination

that was made."      Ashley, 876 F.2d 1074.             The DEA Special Agent

filed a fifty-nine-page affidavit that defined the goals of the

government's investigation and supplied a detailed overview of the

investigation to date.       The affidavit listed specific reasons why

traditional   investigative         methods    used     up   to   that   point   --

including informants, physical and video surveillance, controlled

purchases   and   seizures     of   heroin,    and    pen    register    and   toll

analysis -– had not yielded sufficient information.                       It also

provided    thorough   explanations       as    to    why    other   traditional

investigative     techniques    (e.g.,       physical    surveillance,     search

warrants, grand jury subpoenas, telephone records and pen register

data, trash searches, witness interviews, cooperating individuals,

and undercover agents) were unlikely to be fruitful.

            Cartagena argues that the affidavit in support of the

wiretap contained material omissions and misleading and false

statements that, if known to the judge, would have prevented a


                                       -9-
finding of necessity.           Cartagena contends that the government

omitted   material     information      concerning     the    extent       of    Báez's

infiltration into the conspiracy, the frequency, nature, and scope

of his communications with López, the activities he was authorized

to perform, and the quality of information he had provided to the

government.2     He also alleges that the government made false

statements by creating the impression that Báez had only been able

to provide the most general information about the drug enterprise.

Lastly, Cartagena argues that the government omitted material

information     that    would     have     established        that     traditional

investigative    procedures      were    producing     some    results          for   the

government.     Had this information been included, says Cartagena,

the issuing court would not have been able to find that a federal

wiretap   was   necessary,      requiring      the    government      to    continue

pursuing less intrusive investigative techniques.                      Cartagena's

arguments are flawed for the following reasons.

           Section     2518(1)(c)'s       "full      and   complete    statement"

requirement does not mandate that officers include every single

detail of an investigation, even if relevant to the need for a

wiretap. United States v. Yeje-Cabrera, 430 F.3d 1, 9-10 (1st Cir.



2
   Cartagena additionally argues, regarding both the state and
federal wiretaps, that the government intentionally omitted an
unconstitutional search of López's phone from the affidavits.
Because we do not believe the information obtained from the search
was used in support of the wiretaps, Cartagena's allegation is
irrelevant to his necessity claim.

                                        -10-
2005).   Provided that sufficient facts are included supporting the

need for a wiretap over other investigative procedures, the officer

need   not   set    forth    the      minutiae     of    an    investigation.        Id.

Furthermore,       "[t]here      is    no     rule      on    the   amount    of    time

investigators must try and fail, using other methods, before

turning to a wiretap application,"                      United States v. Nelson-

Rodríguez, 319 F.3d 12, 33 (1st Cir. 2003).                     Even if traditional

investigative procedures produce some results, "the partial success

of the investigation [does] not mean that there [is] nothing more

to be done."       United States v. Cao, 471 F.3d 1, 3 (1st Cir. 2006).

             The government's affidavit made clear that although DEA

agents had secured information through traditional investigative

measures,     their       ability      to     continue        obtaining      actionable

intelligence       from   such   methods       was   limited.3       We   have     never

required the government to "run outlandish risks or to exhaust

every conceivable alternative before seeking a wiretap,"                       Hoffman,

832 F.2d at 1306, and we find no need to create such a requirement

today.   On deferential review, we are satisfied with the issuing

court's determination that the facts provided were sufficient to



3
    Specifically, the affidavit provided that traditional law
enforcement investigative techniques had failed to identify the
smuggling locations to which the narcotics were transported, the
exact method by which the conspirators imported the narcotics into
the United States, the persons to whom Cartagena supplied the
narcotics, the method by which the organization laundered its drug
proceeds, or the full nature and scope of Cartagena's drug
trafficking activities.

                                            -11-
rise above the standard of minimal adequacy.                 See United States v.

Rivera-Rosario,      300     F.3d   1,    19    (1st    Cir.      2002)   (necessity

established       where     government      described        previously     pursued

techniques, stated why they were ineffective, and explained why

other methods, including grand jury subpoenas and search warrants,

were not viable options).

               Furthermore, even if the affidavit had contained the

information that Cartagena alleges was omitted or misstated, we

find no reason to conclude that the inclusion of such information

would have prevented the judge from deciding that a wiretap should

be issued.        In light of the large quantities of evidence from

sources other than Báez, "if we excise (or otherwise appropriately

adjust) all misleading statements from the affidavit, there is

still a more than adequate showing of 'probable cause.'                    Thus any

misstatements are immaterial."             Nelson-Rodríguez, 319 F.3d at 34

(quoting United States v. Young, 877 F.2d 1099, 1102 (1st Cir.

1989)    (Breyer,   J.)).      In   this       case,   the   affidavit     contained

information gathered from several other cooperating informants,

video    and    physical    surveillance,       analysis     of    toll   and   phone

records, analysis of pen registers, and seizures of heroin and

cocaine.       On these facts, we cannot say that the court erred in

concluding that the omission or misstatement of information about

Báez's     informant       activities     did     not    provide      grounds    for




                                         -12-
suppression.   We therefore affirm the district court's denial of

Cartagena's motion to suppress.4

                 2. New York Wiretap

          Cartagena also challenges the district court's denial of

his motion to suppress evidence obtained from the New York wiretap.

Cartagena argues, as with his Title III contentions, that the

district court should have suppressed the fruits of the New York

wiretap because the affidavit in support of the application omitted

material information and contained misleading statements. However,

upon reviewing the record, we agree with the district court that

the government did not offer evidence obtained from the New York

wiretap against Cartagena.   Further, we conclude that any evidence

obtained from the New York wiretap that may have been used in the

Title III wiretap affidavit was not material.    Cartagena has not


4
  Although we agree with the district court's decision to suppress
the Title III wiretap, we briefly address its discussion of the
necessity standard in order to provide clarification. In applying
Title's III's necessity requirement, the district court imposed two
requirements that we have never demanded to establish necessity.
First, the district court considered whether the informant in this
case "was [] in a position to provide all the information that
objectively reasonable investigators would want or need for a
successful prosecution of the several people involved in the
distribution network." López, 2007 WL 4556904, at *4. Nowhere
does § 2518(1)(c) or this Court's jurisprudence require that we
assess the wants or needs of the objectively reasonable
investigator.     Second, the district court considered the
evidentiary reliability of informant-provided information. Id. at
*5. Again, the evidentiary reliability of an informant's testimony
is not part of the necessity requirement under § 2518(1)(c). In
evaluating necessity, a court need only consider whether other
investigatory procedures have been tried and failed or if they
would be unlikely to succeed if pursued.

                               -13-
demonstrated otherwise.          Thus, we affirm the district court's

denial of Cartagena's motion to suppress the fruits of the New York

wiretap as moot.

            B. Franks Hearing

            Cartagena additionally argues that the case should be

remanded for an evidentiary hearing so that his allegations of

alleged omissions and false statements in the federal and state

wiretap affidavits may be evaluated. To obtain such an evidentiary

hearing, the defendant must make "a substantial preliminary showing

that   a   false    statement    knowingly   and   intentionally,      or    with

reckless disregard for the truth, was included by the affiant in

the warrant affidavit, and [that] the allegedly false statement is

necessary to the finding of probable cause."             Franks, 438 U.S. at

155-56.     Provided the defendant makes the requisite showing, a

Franks hearing may be held to address allegations of both material

omissions as well as false statements.         Nelson-Rodríguez, 319 F.3d

at 34.     A district court's finding that the requisite showing for

a Franks hearing has not been made will be overturned only if it is

clearly erroneous.      Rivera-Rosario, 300 F.3d at 20.

            We find no clear error in the district court's denial of

a Franks hearing.      First, and as set forth above, we agree with the

district    court    that   Cartagena    failed    to   make   a    substantial

preliminary showing that the wiretap applications suffered from

knowingly     or    recklessly    made   material       omissions    or     false


                                     -14-
statements.       See, e.g., id. (denial of Franks hearing upheld where

defendant failed to show that alleged omission of information

regarding     a    cooperating    witness,       who    had    some   information

concerning the government's targets, was sufficiently material to

warrant evidentiary hearing where that information was immaterial

to the charges against defendant).             Second, and as previously set

forth, even if Cartagena could meet this preliminary showing, he

has failed to show that absent the false information, or including

the   omitted     information,    the    affidavit      contained     insufficient

evidence to support a finding of probable cause.                       See, e.g.,

Nelson-Rodríguez, 319 F.3d at 34 (denial of Franks hearing upheld

where   defendant      failed    to   show     that    alleged   omissions    were

necessary to the issuing judge's finding of probable cause for

wiretap).     The preliminary showing for a Franks hearing requires

that both of these elements be established.                   Id. (citing United

States v. Adams, 305 F.3d 30, 36 n.1 (1st Cir. 2002)).                  Cartagena

has established neither, and we thus affirm the district court's

denial of a Franks hearing.

            C. Discovery Motions

            Cartagena's final argument on appeal is that the district

court abused its discretion in denying his discovery motions.5                  We

review the district court's denial of discovery motions for abuse



5
   Cartagena moved for discovery pursuant to Rule 116.2(A) of the
Local Rules of the District of Massachusetts.

                                        -15-
of discretion.     United States v. Bucci, 582 F.3d 108, 113 (1st Cir.

2009).

           Cartagena's first discovery motion sought disclosure of

information   on    the   confidential           informants   identified       in    the

wiretap affidavits. It is well-established that the government has

a "privilege to withhold from disclosure the identity of persons

who furnish information of violations of law to officers charged

with enforcement of that law."             Roviaro v. United States, 353 U.S.

53, 59 (1957).          This privilege is not absolute.                 "Where the

disclosure of an informant's identity, or of the contents of his

communication,     is    relevant    and     helpful    to    the    defense    of    an

accused, or is essential to a fair determination of a cause, the

privilege must give way."         Id. at 60-61.

           Cartagena      bears     the    "heavy"     burden   of    showing       that

disclosure is necessary in raising his defense.                 United States v.

Lewis, 40 F.3d 1325, 1335 (1st Cir. 1994)(citations omitted); see

also United States v. Robinson, 144 F.3d 104, 106 (1st Cir. 1998).

Cartagena's argument, based entirely on speculation, falls far

short of meeting this burden.               Cartagena's claim is limited to

arguing that communications concerning the other informants could

have   provided    important      exculpatory       evidence    that    would       have

corroborated his subjective belief that the government omitted

material information from the wiretap affidavits.                     Specifically,

Cartagena contends that if the government made material omissions


                                          -16-
in the affidavits concerning Báez, it also could have omitted

information as to the other four informants, entitling him to

discovery. Cartagena offers no evidence nor points to any facts to

support this contention.

           Cartagena further argues that he is only seeking the

contents   of   the   informants'   conversations,   not   their    actual

identities.     The government asserted below that disclosure of the

informants'     communications   would     effectively   disclose   their

identities and put them at risk because of the specific context in

which the communications were made.        Roviaro makes clear that, if

disclosure of a communication's contents will also tend to reveal

an informant's identity, the contents are also privileged. 353 U.S.

at 60; see also United States v. Tzannos, 460 F.3d 128, 140 (1st

Cir. 2006)(holding that the privilege "extends to information that

would tend to reveal the identity of the informant")(quoting United

States v. Napier, 436 F.3d 1133, 1136 (9th Cir. 2006)). Cartagena

offers no facts to dispute the government's assertion, nor does he

point to any evidence that would allow us to plausibly infer that

the contents should not be deemed privileged.

           Lastly, at no point in his argument does Cartagena raise

facts or offer evidence showing that the other informants were

either active participants, supporting his claim for disclosure, or




                                    -17-
mere tipsters whose disclosure is "vital to a fair trial."6                  Lewis,

40 F.3d at 1335 (explaining that a mere tipster will generally

deserve anonymity unless an exceptional case is presented showing

that disclosure is "vital to a fair trial."). This is particularly

relevant   in   this    case   because      at     the   suppression    stage,   the

defendant's     interest       in    disclosure,         weighed      against    the

government's      interest          in      protecting        the      informant's

confidentiality, is of a lesser magnitude than at the trial stage.

Tzannos, 460 F.3d at 140 (citing United States v. Raddatz, 447 U.S.

667, 679 (1980)); see also McCray v. Illinois, 386 U.S. 300, 312

(1967)(informant's identity need not always be disclosed at trial,

"let alone in a preliminary hearing to determine probable cause"

for a search).

           Disclosure is only proper if Cartagena shows us "concrete

circumstances    that    might      justify      overriding    both    the   public

interest   in    encouraging        the     flow    of    information,    and    the

informant's private interest in his or her own safety."                   Tzannos,

460 F.3d at 139 (citation omitted).              Cartagena fails to point us to

concrete facts that would support the conclusion that disclosure


6
    A "mere tipster" is one who "neither participated in nor
witnessed the events that inculpated the defendant and led to his
arrest," or "who does little more than put a flea in an officer's
ear."   Robinson, 144 F.3d at 106-07; see also United States v.
Martínez, 922 F.2d 914, 921 (1st Cir. 1991)("[W]here the informant
is a mere tipster, a conduit rather than a principal or active
participant in the enterprise, disclosure is not required, even in
those instances where the informant was present during the
commission of the offense.").

                                          -18-
would have aided his defense.       Such speculation is not enough to

overcome the government's privilege. See, e.g., Martínez, 922 F.2d

at 921 ("Mere speculation as to the usefulness of the informant's

testimony, it must be emphasized, is insufficient to justify

disclosure of his or her identity. . . .").          We therefore hold that

the district court did not abuse its discretion in refusing to

require the government to produce documents containing identifying

information as to the other informants.7

             Cartagena's second discovery motion requested the court's

in camera inspection of all handwritten notes taken by the two DEA

agents who prepared the Title III and New York wiretap affidavits.

Similar to his document production motion, Cartagena argues that

because the DEA agents may have omitted material information as to

Báez's role as an informant, "the Government may well have omitted

information with respect to the other informants in the case."             As

the district court aptly noted, however, Cartagena never asserts

that   the   agents'   notes   contain    specific    information   that   is

potentially exculpatory or material to his defense; he only asserts

that they might.8


7
   Based on our review of the record, it does not appear that
Cartagena sought in camera inspection of these communications at
the district court level, and Cartagena does not allege doing so.
8
   The district court cases on which Cartagena relies to support
his speculative proposition do not assist him. For example, in
United States v. Henderson, the requested information "was material
to the merits of the Motion to Suppress," not possibly material.
265 F. Supp. 2d 115, 116 (D. Mass. 2002)(emphasis added).        In

                                   -19-
          In the absence of a specific reference or "particularized

and focused request" for potentially exculpatory evidence, we hold

that the district court did not abuse its discretion in denying in

camera review of the DEA agents' notes.9     See United States v.

Caro-Muñiz, 406 F.3d 22, 30 (1st Cir. 2005)(upholding denial of in

camera review where defendant submitted that seventy-one tape

recordings "may" contain exculpatory evidence).

          Affirmed.




United States v. Ramos, the defendant made a particularized demand,
requesting disclosure of an informant's name, residential address,
telephone number, criminal record, and any cases pending against
him. 210 F. Supp. 2d 1, 2 (D. Mass. 2002). Here, Cartagena has
requested all of the DEA agents' handwritten notes, totaling
hundreds   of   pages,   with    no  further    specifications   or
identifications. Thus, his situation cannot reasonably be compared
to that of the defendant in either case.
9
   Because Cartagena has provided us with no "indication that the
materials to which he . . . needs access contain material and
potentially exculpatory evidence," United States v. Brandon, 17
F.3d 409, 456 (1st Cir. 1994), there is no Brady claim pursuant to
Brady v. Maryland, 373 U.S. 83 (1963). Compare United States v.
Duval, 496 F.3d 64, 75 (1st Cir. 2007)(defendants' theory that
additional exculpatory evidence could exist in informant payment
records, fostered by government's pattern of non-disclosure, deemed
to be a "shot in the dark" insufficient to require in camera
review), with United States v. Rosario-Peralta, 175 F.3d 48 (1st
Cir. 1999)(disclosure granted where defendants made clear showing
that sought evidence existed and would support validity of their
defense theory).

                               -20-